Name: Commission Regulation (EC) No 403/96 of 5 March 1996 introducing additional management measures for imports of certain bovine animals for the first half of 1996
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  EU finance;  trade;  means of agricultural production
 Date Published: nan

 6. 3 . 96 I EN I Official Journal of the European Communities No L 55/9 COMMISSION REGULATION (EC) No 403/96 of 5 March 1996 introducing additional management measures for imports of certain bovine animals for the first half of 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, system of import and export , licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (*), as amended by Regulation (EC) No 2856/95 (*); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and where necessary with a fixed percentage reduction applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION:Whereas Regulation (EC) No 3066/95 provides for the first half of 1996 for the opening of a tariff quota for 89 000 live bovine animals weighing 80 kilograms or less originating in certain third countries and benefiting from an 80 % reduction in the rate of customs duties; Article 1 Imports into the Community during the first half of 1996 of live bovine animals weighing 80 kilograms or less falling within CN code 0102 90 05 originating in the countries listed in Annex I and in addition to those provided for in Regulation (EC) No 3018/95 shall be subject to the management measures laid down in this Regulation . Whereas Commission Regulation (EC) No 3018/95 of 20 December 1995 introducing management measures for imports of certain bovine animals for the first half of 1996 (2) provides for certain measures for the import of 62 250 head weighing 80 kilograms or less; whereas, pursuant to Regulation (EC) No 3066/95, that quantity has been increased by 26 750 head for the first half of 1996; whereas, therefore, management measures should be established for the latter animals, following the import arrangements already provided for by Regulation (EC) No 3018/95; Article 2 Whereas, however, in order to take better account of tradi ­ tional trade under specific import arrangements for calves weighing not more than 80 kilograms, slightly changed criteria should be adopted for the so-called 'traditional' reference quantities; 1 . Import licences under this Regulation may be issued only for 26 750 animals falling within CN code 0102 90 05. 2. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 % . 3 . The quantity referred to in paragraph 1 shall be divided into two parts, as follows : (a) the first part, equal to 70 %, i.e. 18 725 head, shall be allocated among:  importers from the Community as constituted on 31 December 1994 who can furnish proof of Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be set on the submission of applications and the information to be given on applications and licences, where necessary by derogation from certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the (3) OJ No L 331 , 2. 12. 1988 , p . 1 . (') OJ No L 328 , 30. 12. 1995, p. 31 . R OJ No L 314, 28 . 12. 1995, p. 58 . (4) OJ No L 214, 8 . 9 . 1995, p. 21 . 0 OJ No L 143, 27. 6 . 1995, p. 35. 6 OJ No L 299, 12. 12 . 1995, p . 10 . No L 55/ 10 EN Official Journal of the European Communities 6. 3 . 96 competent authorities together with the proof referred to in Article 2 (6) by 12 March 1996 at the latest. After verification of the documents presented, Member States shall forward to the Commission, by 25 March 1996 at the latest, the list of importers who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during each of the reference years . 3 . For the purposes of Article 2 (3) (b), applications for the right to import must be lodged by importers by 12 March 1996 at the latest, together with the proof referred to in Article 2 (6). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion, all applications from that person shall be inadmis ­ sible . Applications may not relate to a quantity larger than that available . After verification of the documents presented, Member States shall forward to the Commission, by 25 March 1996 at the latest, the list of applicants and the quantities requested . 4. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes III and IV in the case where applications have been lodged . having imported animals falling within CN code 0102 90 05 during 1993, 1994 or 1995 in the context of the Regulations referred to in Annex II,  importers from the new Member States who can furnish proof of having imported, into the Member State where they are established, animals falling within the abovementioned CN code during 1993 and 1994 from countries which were for them third countries on 31 December 1994; and such animals during 1995 in the context of the Regulations referred to at (b) of Annex II; (b) the second part, equal to 30 %, i.e. 8 025 head, shall be allocated among importers who can furnish proof of having imported and/or exported during 1995 at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a). Importers must be registered for VAT purposes in a Member State . 4 . The 18 725 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of paragraph 3 (a) during 1993 , 1994 and 1995 proven in accordance with para ­ graph 6 . 5 . The 8 025 head shall be allocated in proportion to the quantities applied for by the eligible importers. 6 . Proof of import and export shall be provided exclu ­ sively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities . Member States may accept copies of the abovementioned documents duly certified by the issuing authority where the applicant can prove to the satisfaction of the compe ­ tent authority that he was not able to obtain the original documents . Article 5 Article 3 1 . The Commission shall decide to what extent appli ­ cations may be accepted . 2. As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application , the allocation shall be by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, a single licence shall be issued for that quantity. 1 . Importers who on 1 January 1996 were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation pursuant to Article 2 (3) (a). 2. Any company formed by the merger of companies each having rights under Article 2 (4) shall benefit from the same rights as the companies from which it was formed. Article 4 Article 61 . Applications for the right to import may be presented only in the Member State in which the appli ­ cant is registered within the meaning of Article 2 (3). 2 . For the purposes of Article 2 (3) (a), importers shall present the applications for the right to import to the 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 6. 3 . 96 I EN Official Journal of the European Communities No L 55/11 Forordning (EG) nr 403/96. 5 . Import licences shall expire on 30 June 1996. 6 . Licences issued shall be valid throughout the Community. 7 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 2. Licence applications may be presented only in the Member State in which the application for the right to import was lodged. 3 . Licences shall be issued, at the request of importers, as from the date on which the decision referred to in Article 5 ( 1 ) takes effect. The number of animals for which a licence is issued shall be expressed in units . Where necessary, numbers shall be rounded up or down as the case may be . 4. Licence applications and licences shall contain the following entries : (a) in section 8 , the indication of the countries referred to in Annex I; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated; (b) in section 16, subheading CN 0102 90 05; (c) in section 20, one of the following: No later than three weeks after the importation of the animals specified in this Regulation, the importer shall inform the competent authority which issued the import licence of the number and origin of the animals . That authority shall communicate the information in question to the Commission at the beginning of each month . Article 8 The security provided for in Article 4 of Regulation (EC) No 1445/95 shall be lodged when the licence is issued. Article 9 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation . Reglamento (CE) n ° 403/96 Forordning (EF) nr. 403/96 Verordnung (EG) Nr. 403/96 Kavoviap-Ã ³i; (EK) apiS. 403/96 Regulation (EC) No 403/96 RÃ ¨glement (CE) n ° 403/96 Regolamento (CE) n . 403/96 Verordening (EG) nr. 403/96 Regolamento (CE) n ? 403/96 Asetus (EY) N:o 403/96 Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1996 . For the Commission Franz FISCHLER Member of the Commission No L 55/ 12 EN Official Journal of the European Communities 6. 3 . 96 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia. ANNEX II Regulations referred to in Article 2 (3) Commission Regulations : (a) (EEC) No 3619/92 (OJ No L 367, 16 . 12. 1992, p. 17), (EC) No 3409/93 (OJ No L 310, 14. 12. 1993, p . 22). (b) (EC) No 3076/94 (OJ No L 325, 17. 12 . 1994, p. 8 ), (EC) No 1566/95 (OJ No L 150, 1 . 7 . 1995, p . 24), (EC) No 2491 /95 (OJ No L 256, 26. 10 . 1995, p. 36). 6. 3 . 96 1 EN I Official Journal of the European Communities No L 55/ 13 ANNEX III EC Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 2 (3) (a) of Regulation (EC) No 403/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date: period: Member State : Serial No Applicant (name and address) Quantity imported (head) Total for the three years I 1993 1994 1995 I Total Member State: Fax: Tel .: No L 55/ 14 PEN I Official Journal of the European Communities 6. 3 . 96 ANNEX IV EC Fax: (32 2) 296 60 27 / (32 2) 295 36 13 Application of Article 2 (3) (b) of Regulation (EC) No 403/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date : penod: Member State : Serial No Applicant (name and address) Quantity (head) Total Member State: Fax: Tel .: